Case 14-39770       Doc 59   Filed 12/05/19 Entered 12/05/19 13:17:51        Desc Main
                               Document     Page 1 of 4


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 IN RE:                                      )    BANKRUPTCY CASE
                                             )
 WILLIAM E JACKSON,                          )    NO.: 14-39770-JBS
                                             )
          Debtor.                            )    CHAPTER 13
                                             )
                                             )    JUDGE: JACK B. SCHMETTERER
                                             )


                               NOTICE OF MOTION

 TO: SEE ATTACHED ADDRESSES

         PLEASE TAKE NOTICE THAT ON December 18, 2019 at 9:00 am, or as soon
 thereafter as counsel may be heard, I shall appear before the Honorable Jack B.
 Schmetterer, U.S. Bankruptcy Judge, 219 S. Dearborn St., Room 682, Chicago, Illinois
 60604, and shall then and there present the attached Motion and at which time you may
 appear if you so desire.

                                  CERTIFICATION

        I, the undersigned Attorney, Certify that I served a copy of this Notice to the
 Addresses attached by electronic notice through ECF or by depositing the same at the
 U.S. Mail at 1 North Dearborn, Chicago, Illinois 60602 at 5:00 P.M. on December 5,
 2019, with proper postage prepaid.

                                                 McCalla Raymer Leibert
                                                 Pierce, LLC

                                                 /s/ Toni Townsend
                                                 Toni Townsend
                                                 ARDC #6289370
                                                 1 N. Dearborn Suite 1200
                                                 Chicago, IL 60602 (312)
                                                 346-9088




  This is an attempt to collect a debt and any information obtained will be used for
                                     that purpose.
Case 14-39770      Doc 59     Filed 12/05/19 Entered 12/05/19 13:17:51      Desc Main
                                Document     Page 2 of 4


                        NOTICE OF MOTION ADDRESSES

 To Trustee:                                        by Electronic Notice through ECF
 Tom Vaughn
 55 E. Monroe Street
 Suite 3850
 Chicago, IL 60603

 To Debtor:                                         Served via U.S. Mail
 William E Jackson
 3857 W Grenshaw St
 Chicago, Il 60624

 To Attorney:                                       by Electronic Notice through ECF
 Nathan C Volheim
 Sulaiman Law Group, Ltd.
 2500 South Highland Avenue
 Suite 200
 Lombard, IL 60148

 McCalla Raymer Leibert Pierce, LLC
 Attorney For: Creditor
 1 N. Dearborn Suite 1200
 Chicago, IL 60602
 (312) 346-9088
  Case 14-39770      Doc 59     Filed 12/05/19 Entered 12/05/19 13:17:51            Desc Main
                                  Document     Page 3 of 4


                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
 IN RE: William E. Jackson
                                                   Chapter 13
 Debtor(s),


                                                   Case No. 14-39770


                                                   Judge Jack B. Schmetterer


MOTION TO COMPEL MODIFIED PLAN FOR ESCROW TREATMENT AND PAYMENT
OF ESCROW OR (in the alternative) MOTION FOR AN ORDER EXCLUDING MOVANT
        FROM THE FORTHCOMING CHAPTER 13 DISCHARGE ORDER

   NOW COMES Nationstar Mortgage LLC d/b/a Mr. Cooper, by and through its attorneys,

McCalla Raymer Leibert Pierce, LLC, requesting that the Debtor’s Plan be modified to include

escrow treatment and payment or, alternatively, for an order excluding Nationstar Mortgage LLC

d/b/a Mr. Cooper from the discharge order, stating as follows:

   1. On October 31, 2014 the above captioned petition was filed under Chapter 13 of the

       Bankruptcy Code.

   2. Nationstar Mortgage LLC d/b/a Mr. Cooper services the mortgage lien on the property

       located at 3857 W. Grenshaw Street, Chicago, IL 60624

   3. The Debtor’s confirmed plan provides that the Trustee will tender funds totaling

       $36,000.00, plus 5.25% interest over the life of the Chapter 13 Plan, as part of a ‘cram

       down’ of the mortgage debt.

   4. However, the plan is silent with regard to property taxes, therefore those terms of the

       mortgage contract were not altered by the confirmation of the Debtor’s Chapter 13 Plan.
  Case 14-39770       Doc 59    Filed 12/05/19 Entered 12/05/19 13:17:51            Desc Main
                                  Document     Page 4 of 4


   5. Furthermore, Debtor’s Schedule J, line 20b, acknowledges that taxes were not included in

       the payment from the Trustee to Nationstar Mortgage LLC d/b/a Mr. Cooper and that the

       Debtor is responsible for those post-petition payments.

   6. Nationstar Mortgage LLC d/b/a Mr. Cooper has advanced a total of $7,193.71 for taxes

       on behalf of the Debtor since the inception of the bankruptcy case and seeks

       reimbursement for the advances.

   7. Nationstar Mortgage LLC d/b/a Mr. Cooper requests that the Court enter an order

       compelling a modified plan to address the tax reimbursements due to Nationstar

       Mortgage LLC d/b/a Mr. Cooper.

   8. Alternatively, Nationstar Mortgage LLC d/b/a Mr. Cooper requests an order that excepts

       this mortgage debt from discharge until the Debtor tenders funds to Nationstar Mortgage

       LLC d/b/a Mr. Cooper to reimburse for the escrow funds advanced.

   WHEREFORE Nationstar Mortgage LLC d/b/a Mr. Cooper prays that the court enter an

order compelling the Debtor to file an amended plan that address the post-petition tax and

insurance premium advances made on his behalf or, alternatively, an order that excepts the

mortgage debt owed to Nationstar Mortgage LLC d/b/a Mr. Cooper from discharge until the

post-petition escrow advances are fully reimbursed, and for such further relief as this Honorable

Court deems just.


                                                       Nationstar Mortgage LLC d/b/a Mr.
                                                       Cooper
                                                       /s/ Toni Townsend
                                                       Toni Townsend
                                                       ARDC #6289370

                                                       McCalla Raymer Pierce, LLC
                                                       1 N. Dearborn St. Suite 1200
                                                       Chicago, IL 60602
                                                       (312) 346-9088
